Citation Nr: 0316851	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-09 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an eye disorder, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral foot 
disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Konya, Associate Counsel


REMAND

On January 9, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make copies of the July 15, 1999 
and August 22, 2002 RO letters as well 
as a copy of the SSOC dated August 21, 
2002 and mail them to the veteran at 
966 Clark, Muskegon, MI 49442.

2.  After the veteran has identified 
all VA and non-VA health care providers 
who have treated her for back, eye, 
respiratory or foot disability during 
the period of April 1991 to present, 
the RO should obtain those records.  
The RO should also obtain medical 
records from Dr. Glen Merz, Dr. 
Kensinger, Dr. Patton, and an eye 
doctor in Tallahassee, Florida (veteran 
could not remember the physician's name 
at that time of the hearing). 

3.  The record indicates that the 
veteran was treated for a foot 
disability by Dr. Susan Holibaugh; 1784 
Oak Avenue, Muskegon, MI  49442 during 
the period of 1991 to present.  Make 
arrangements to obtain copies of all 
treatment records.

4.  Contact the appropriate State or 
Federal agency and obtain verification 
of the veteran's periods of active 
duty, ACDUTRA, and INACDUTRA with the 
U. S. Army and U. S. Army Reserve 
during the period of 1968 to 1996.

5.  After the above actions have been 
accomplished, make arrangements with 
the appropriate VA medical 
facility(ies) for the veteran to be 
afforded orthopedic, ophthalmologic, 
and respiratory examinations.  Send the 
claims folder to the examiners for 
review.  
a.  The orthopedic examiner should 
examine the veteran's medical history, 
especially the veteran's service 
medical records.  The examiner should 
have all necessary tests and studies 
performed.  If the examiner determines 
that the veteran experiences back or 
foot disability, the examiner should 
express opinions as to whether the 
veteran's back or foot disability(ies) 
are as least as likely as not related 
to the veteran's military service.

b.  The ophthalmologic examiner should 
review the veteran's medical records.  
The examiner is requested to determine 
whether the veteran has any current 
chronic eye disorder.  If a current 
chronic eye disorder is found the 
examiner should express an opinion as 
to whether it is as least as likely as 
not that any current eye disability is 
related to the veteran's military 
service.

c.  The respiratory examiner should 
review the veteran's medical records, 
especially the veteran's service 
medical records which show complaints 
of coughing as well as the April 1994 
discharge examination report which 
showed old granulomatous disease of the 
lungs.  The examiner is requested to 
determine whether the veteran has any 
current chronic respiratory disorder.  
If a current respiratory disorder is 
found the examiner should express an 
opinion as to whether it is as likely 
as not that any current respiratory 
disorder is related to the veteran's 
military service.

6.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





